UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-8255 Exact name of registrant as specified in charter:The World Funds, Inc. Address of principal executive offices: 8730 Stony Point Parkway Suite 205 Richmond, VA 23235 Name and address of agent for service: Jones & Keller, P.C. 1999 Broadway, Suite 3150 Denver, CO 80202 Registrant's telephone number, including area code:(800) 527-9525 Date of fiscal year end:December 31 Date of reporting period: December 31, 2010 Item #1. Reports to Stockholders. INDEX CSI Equity Fund; Eastern European Equity Fun; and REMS Real Estate Value Opportunity Fund Dear Fellow Shareholder: For the four months ending December 31, 2010, the investor class of the CSI Equity Fund returned 15.23% inclusive of all expenses.This result was below the S&P 500 Index’s return of 20.64%Over the past five years, the Fund provided an average annual gain of 2.45%per year (net of all fees and expenses); modestly ahead of the S&P 500 Index which had an average annual gain of 2.29% per year over the same five-year period.CSI has achieved these results with its low turnover approach to investing the Fund. Figures for the S&P 500 include the reinvestment of dividends back into the index. Price only returns for the S&P were 19.85% and 0.15% for the four month and five year period ending 12/31/10 respectively. During the four month period ended December 31, 2010, the CSI Equity Fund trailed its index in large part due its concentration of high quality blue chip stocks which lagged the general market.Over a longer period of time, however, CSI believes investors in the fund have benefitted from an exposure to high quality companies as well as the fund’s exposure to international equities. CSI has long followed an investment discipline to purchase shares at reasonable prices – companies that have increasing earnings, good balance sheets, and stable growth prospects and to quickly sell companies for whom these fundamentals are deteriorating. During the last four months of 2010, CSI initiated positions in Qualcomm and Visa and sold its positions in Hewlett-Packard and Amgen. As of December 31, 2apital Management resigned its role as investment manager for the CSI Equity Fund. Consistent with this change, the name of the fund will be changed to REMS Real Estate Income 50/50 Fund and after December 31, 2010 the fund will be managed by Real Estate Management Services Group, LLC. For any questions concerning this change or any other inquiries please contact Ann MacDonald of the Commonwealth group at amacdonald@ccofva.com. Leland Faust Portfolio Manager Important Disclosure Statement The Fund’s prospectus contains important information about the Fund’s investment objectives, potential risks, management fees, charges and expenses, and other information and should be read and considered carefully before investing. The Fund’s past performance does not guarantee future results. The investment return and principal value of an investment in the Fund will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. You may obtain a current copy of the Fund’s prospectus by calling 1-800-673-0550. Distributed by First Dominion Capital Corp., Richmond, VA. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-527-9525. Information provided with respect to the Fund’s Portfolio Holdings, Sector Weightings, Number of Holdings and Expense Ratios are as of August 31, 2010 and are subject to change at any time. The opinions presented in this document are those of the portfolio manager at the time of this report and may change at any time. Information contained in this document was obtained from sources deemed to be reliable, but no guarantee is made as to the accuracy of such information. Nothing presented in this document may be construed as an offer to purchase or sell any security. Index Definition S&P 500 index is an unmanaged index containing common stocks of 500 industrial, transportation, utility, and financial companies, regarded as generally representative of the U.S. stock market. Class A Shares Average Annual Total Return One Year Return Since Inception Ended 12/31/10* 3-1-06 to 12-31-10* CSI Equity Fund 8.83% 1.56% S&P 500 12.78% (0.54%) * The total return shown does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or redemption of Fund shares S&P's 500 Index is a capitalization-weighted index of 500 stocks.The index is designed to measureperformance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries.The index is not adjusted to reflect expenses that the SEC requires to be reflected in the Fund's performance. Investor Class Shares Average Annual Return Total Return One Year Five Years Ten Years Since Inception Ended 12/31/10* Ended 12/31/10* Ended 12/31/10* 10/15/97 to 12/31/10* CSI Equity Fund 9.11% 2.47% 1.01% 5.36% S&P 500 0.15% (0.49%) 2.02% * The total return shown does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or redemption of Fund shares S&P's 500 Index is a capitalization-weighted index of 500 stocks.The index is designed to measureperformance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries.The index is not adjusted to reflect expenses that the SEC requires to be reflected in the Fund's performance. CSI EQUITY FUND STATEMENT OF ASSETS AND LIABILITIES December 31, 2010 ASSETS Cash Receivable for capital stock sold Dividends and interest receivable Tax reclaims receivable Due from advisor TOTAL ASSETS LIABILITIES Accrued closing costs TOTAL LIABILITIES NET ASSETS Net Assets Consist of: Paid-in-capital applicable to 530,677 $0.01 par value shares of beneficial interest outstanding Accumulated net investment income (loss) Accumulated net realized gain (loss) on investments Net Assets NET ASSET VALUE PER SHARE Investor Class Shares ($4,215,833 / 332,482 shares outstanding; 15,000,000 authorized) Class A Shares ($2,494,426 / 198,195 shares outstanding; 15,000,000 authorized) MAXIMUM OFFERING PRICE PER SHARE ($12.59 X 100/94.25) See Notes to Financial Statements CSI EQUITY FUND STATEMENTS OF OPERATIONS Period Ended Year Ended December 31, 2010* August 31, 2010 INVESTMENT INCOME Dividend (net of foreign tax withheld of $9,568 and $53,732, respectively) Interest 66 Foreign tax reclaims Total investment income EXPENSES Investment management fees (Note 2) 12b-1 fees, Class A (Note 2) Recordkeeping and administrative services (Note 2) Accounting fees (Note 2) Custody fees Transfer agent fees (Note 2) Professional fees Filing and registration fees (Note 2) Directors fees Compliance fees Shareholder servicing and reports (Note 2) Closing costs - Other Total expenses Fee waivers and reimbursed expenses (Note 2) Net Expenses Net investment income (loss) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on investments Net increase (decrease) in unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) on investments INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS *Effective December 31, 2010, the Fund chaged its year end from August 31 to December 31. See Notes to Financial Statements CSI EQUITY FUND STATEMENTS OF CHANGES IN NET ASSETS September 1, 2010 through Year ended Year ended December 31, 2010* August 31, 2010 August 31, 2009 Increase (decrease) in Net Assets OPERATIONS Net investment income (loss) Net realized gain (loss) on investments Net increase (decrease) in unrealized appreciation (depreciation) of investments Increase (decrease) in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS Net investment income Investor Class Class A Net realized gain Investor Class - Class A - Decrease in net assets from distributions CAPITAL STOCK TRANSACTIONS (NOTE 5) Shares sold Investor Class Class A Distributions reinvested Investor Class Class A Shares redeemed Investor Class Class A Increase (decrease) in net assets from capital stock transactions NET ASSETS Increase (decrease) during year Beginning of year End of year (including undistributed net investment income of $4,017, $508,465 and $966,055, respectively) *Effective December 31, 2010, the Fund chaged its year end from August 31 to December 31. See Notes to Financial Statements CSI EQUITY FUND FINANCIAL HIGHLIGHTS SELECTED PER SHARE DATA THROUGHOUT EACH PERIOD Class A September 1, 2010 through December 31, Years ended August 31, 2010(1)** Period March 1, 2006 to August 31, 2006 * Net asset value, beginning of period Investment activities Net investment income (loss) Net realized and unrealized gain (loss) on investments Total from investment activities Distributions Net investment income - - Net realized gain - - Total distributions - Net asset value, end of period Total Return 15.23% 3.36% (18.71%) (7.73%) 16.95% 3.16% *** Ratios/Supplemental Data Ratio to average net assets (A) Expenses, net 2.24% (A)(D)*** 1.34% (A) 1.34% (A) 1.53% [C] 1.81% 1.87% [A](B)*** Net investment income (0.15%) (A)*** 1.19% (A) 2.27% (A) 0.69% 0.20% 0.77% [A]*** Portfolio turnover rate 3.89% 14.03% 16.90% 14.12% 13.54% 9.90% Net assets, end of period (000's) * Class A Shares acquired in merger on March 1, 2006. **Effective December 31, 2010, the Fund chaged its year end from August 31 to December 31. (See Note 6) *** Annualized (1) Per share amounts calculated using the average share method. (A) Fee waivers and reimbursement of expenses reduced the expense ratio and increased net investment income ratio by 0.35%*** for the period September 1, 2010 through December 31, 2010, 0.52% for the year ended August 31, 2010, 0.41% for the year ended August 31, 2009, and 0.05% for the period ended August 31, 2006. (B) Expense ratio includes expenses incurred for acquiring assets that are outside the scope of the expense limitation agreement.Exclusion of these expenses from the expense ratio would result in 0.03% reduction in the expense ratio for the period ended August 31,2006. (C) Recovery of waivers increased the expense ratio and reduced net investment income ratio by 0.01% for the year ended August 31, 2008. (D) Expense ratio includes expenses incurred forchanging investment advisors effective December 31, 2010 that are outside the scope of the expense limitation agreement.Exclusion of these expenses from the expense ratio would result in 0.90%*** reduction in the expense ratio for the period September 1, 2010 through December 31, 2010. See Notes to Financial Statements CSI EQUITY FUND FINANCIAL HIGHLIGHTS SELECTED PER SHARE DATA THROUGHOUT EACH PERIOD Investor Class September 1, 2010 through December 31, Years ended August 31, 2010(1)** 2008(1)(D) Net asset value, beginning of period Investment activities Net investment income (loss) Net realized and unrealized gain (loss) on investments Total from investment activities Distributions Net investment income - Net realized gain - - Total distributions Net asset value, end of period Total Return 15.22% 3.66% (18.27%) (7.57%) 17.40% 10.67% Ratios/Supplemental Data Ratio to average net assets (A) Expenses,net 1.89% (A)(E)* 0.99% (A) 0.99% (A) 1.18% (C) 1.46% 1.52% (A)(B) Net investment income (loss) 0.18% (A)* 1.54% (A) 2.47% (A) 1.05% 0.55% 0.61% (A) Portfolio turnover rate 3.89% 14.03% 16.90% 14.12% 13.54% 9.90% Net assets, end of period (000's) (1) Per share amounts calculated using the average share method. *Annualized **Effective December 31, 2010, the Fund chaged its year end from August 31 to December 31. (A) Fee waivers and reimbursement of expenses reduced the expense ratio and increased net investment income ratio by 0.35%* for the period September 1, 2010 through December 31, 2010, 0.52% for the year ended August 31, 2010, 0.41% for the year ended August 31, 2009, and 0.05% for the year ended August 31, 2006. (B) Expense ratio includes expenses incurred foracquiring assets that are outside the scope of the expense limitation agreement.Exclusion of these expenses from the expense ratio would result in 0.03% reduction in the expense ratio for the year ended August 31, 2006. (C) Recovery of waivers increased the expense ratio and reduced net investment income ratio by 0.01% for the year ended August 31, 2008. (D) The Board of Directors of The World Funds, Inc. approved the re-designation of Institutional Shares of the Fund as Investor Shares effective August 21, 2008. (E) Expense ratio includes expenses incurred forchanging investment advisors effective December 31, 2010 that are outside the scope of the expense limitation agreement.Exclusion of these expenses from the expense ratio would result in 0.90%* reduction in the expense ratio for the period September 1, 2010 through December 31, 2010. See Notes to Financial Statements CSI EQUITY FUND NOTES TO THE FINANCIAL STATEMENTS December 31, 2010 NOTE 1-SIGNIFICANT ACCOUNTING POLICIES The CSI Equity Fund (the “Fund”) is a series of The World Funds, Inc. (“TWF”) which is registered under The Investment Company Act of 1940, as amended, as a diversified open-end management company. The Fund was established in 1997 as a series of TWF which has allocated to the Fund 50,000,000 (Investor Class: 15,000,000; Institutional Class:10,000,000; Class A: 15,000,000; Class C: 10,000,000) of its 1,500,000,000 shares of $.01 par value common stock.Effective January 17, 2008 Class A shares were closed to new investors.Effective August 21, 2008, Institutional Class shares were re-designated as Investor Class shares.The Fund currently offers the Investor Class of shares to new investors. The objective of the Fund is to seek to achieve long-term capital growth by investing in a diversified portfolio consisting primarily of equity securities, such as common stocks and securities convertible into common stocks, such as, warrants, convertible bonds, debentures or convertible preferred stock. In seeking to meet its objective, the Fund will invest on a global basis. The following is a summary of significant accounting policies consistently followed by the Fund. The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Security Valuation The Fund’s securities are valued at current market prices. Investments in securities traded on the national securities exchanges or included in the NASDAQ National Market System are valued at the last reported sale price.Other securities traded in the over-the-counter market and listed securities for which no sales are reported on a given date are valued at the last reported bid price.Short-term debt securities (less than 60 days to maturity) are valued at their fair value using amortized cost. Debt securities are valued by appraising them at prices supplied by a pricing agent approved by TWF, which prices may reflect broker-dealer supplied valuations and electronic data processing techniques.Other assets for which market prices are not readily available are valued at their fair value as determined in good faith under procedures set by the Board.Depositary Receipts will be valued at the closing price of the instrument last determined prior to the Valuation Time unless TWF is aware of a material change in value.Securities for which such a value cannot be readily determined on any day will be valued at the closing price of the underlying security adjusted for the exchange rate.The value of a foreign security is determined as of the close of trading on the foreign exchange on which it is traded or as of the scheduled close of trading on the NYSE, whichever is earlier.Portfolio securities that are listed on foreign exchanges may experience a change in value on days when shareholders will not be able to purchase or redeem shares of the Fund.Generally, trading in corporate bonds, U.S. government securities and money market instruments is substantially completed each day at various times before the scheduled close of the NYSE.The value of these securities used in computing the NAV is determined as of such times. The Fund has a policy that contemplates the use of fair value pricing to determine the net asset value (“NAV”) per share of the Fund when market prices are unavailable as well as under special circumstances, such as: (i) if the primary market for a portfolio security suspends or limits trading or price movements of the security; and (ii) when an event occurs after the close of the exchange on which a portfolio security is principally traded that is likely to have changed the value of the security.Since most of the Fund’s investments are traded on U.S. securities exchanges, it is anticipated that the use of fair value pricing will be limited. When TWF uses fair value pricing to determine the NAV per share of the Fund, securities will not be priced on the basis of quotations from the primary market in which they are traded, but rather may be priced by another method that the Board believes accurately reflects fair value.Any method used will be approved by the Board and results will be monitored to evaluate accuracy.TWF’s policy is intended to result in a calculation of the Fund’s NAV that fairly reflects security values as of the time of pricing.However, fair values determined pursuant to the TWF’s procedures may not accurately reflect the price that the Fund could obtain for a security if it were to dispose of that security as of the time of pricing. In accordance with GAAP, “Fair Value” is defined as the price that a Fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment.Various inputs are used in determining the value of a Fund’s investments.GAAP establishes a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes.Level 1 includes quoted prices in active markets for identical securities.Level 2 includes other significant observable market-based inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.).Level 3 includes unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the company’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in level 3.At December 31, 2010, investments consisted solely of cash. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Security Transactions and Income Security transactions are accounted for on the trade date. The cost of securities sold is determined generally on specific identification basis. Dividends are recorded on the ex-dividend date. Interest income is recorded on an accrual basis. Cash and Cash Equivalents Cash and cash equivalents consist of overnight deposits with the custodian bank which earn interest at the current market rate. Accounting Estimates In preparing financial statements in conformity with GAAP, management makes estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements, as well as the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Federal Income Taxes The Fund intends to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies and to distribute all of its taxable income to its shareholders. The Fund also intends to distribute sufficient net investment income and net capital gains, if any, so that it will not be subject to excise tax on undistributed income and gains. Therefore, no federal income tax or excise provision is required. The Fund recognizes tax benefits on certain tax positions only where the position is “more likely than not” to be sustained assuming investigation from tax authorities.Management has reviewed the Fund’s tax positions for each of the open tax years (2007-2009) or expected to be taken in the Fund’s 2010 tax returns.The Fund has identified its major tax jurisdiction to be U.S. tax authorities.The Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Reclassification of Capital Accounts GAAP requires that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.For the period September 1, 2010 through December 31, 2010, there were no reclassifications. Class Net Asset Values and Expenses All income, expenses, and realized and unrealized gains, are allocated to each class proportionately on a daily basis for purposes of determining the net asset value of each class. Certain shareholder servicing and transfer agency expenses are allocated to the particular class to which they are attributable. Ratios are calculated by adjusting the expense and net investment income ratios for the Fund for the entire period for the effect of expenses applicable for each class. NOTE 2-INVESTMENT ADVISORY AND DISTRIBUTION AGREEMENTS AND OTHER TRANSACTIONS WITH AFFILIATES Pursuant to an Investment Advisory Agreement, the Advisor, CSI Capital Management, Inc. (“CSI”) provides investment services for an annual fee of 0.50% of average daily net assets of the Fund.For the period September 1, 2010 through December 31, 2010, CSI earned $58,615 and waived $27,840 in investment management fees and reimbursed the Fund $12,926.For the year ended August 31, 2010, CSI earned $167,576, waived $96,763 in investment management fees and reimbursed expenses of $77,800. CSI has contractually agreed to waive its fees and reimburse the Fund for expenses in order to limit operating expenses to 0.99% of daily average net assets for the Investor Class and 1.34% of daily average net assets for Class A through December 31, 2010.Fund operating expenses do not include interest, taxes, brokerage commissions, other expenditures capitalized in accordance with generally accepted accounting principles, and any other expenses not incurred in the ordinary course of the Fund’s business (“extraordinary expenses”). Commonwealth Shareholder Services, Inc. (“CSS”), the administrative agent for the Fund, provides shareholder services, recordkeeping, administrative and blue-sky filing services.For such administrative services, CSS receives an asset-based fee based on the Fund’s average daily net assets.CSS earned $15,723 in administrative fees for the period September 1, 2010 through December 31, 2010.CSS earned $45,515 in administrative fees for the year ended August 31, 2010.Additionally, of the $9,965 and $40,119 of filing and registration fees expense incurred for the period September 1, 2010 through December 31, 2010 and the year ended August 31, 2010, CSS received $4,650 and $8,400, respectively, for hourly services provided to the Fund and of the $64,320 of shareholder services and reports expense incurred for the year ended August 31, 2010, CSS received $2,005 for hourly services provided to the Fund. The Fund has adopted a Distribution Plan (the "Plan") for Class A Shares in accordance with Rule 12b-1 under the 1940 Act, providing for the payment of distribution and service fees to the distributors of the Fund. The Plan provides that the Fund will pay a fee to the Distributor at an annual rate of up to 0.35% of average daily net assets attributable to its Class A shares in consideration for distribution services and the assumption of related expenses, including the payment of commissions and transaction fees, in conjunction with the offering and sale of Class A shares.For the period September 1, 2010 through December 31, 2010 and the year ended August 31, 2010, there were $2,824 and $8,286, respectively, in Class A 12b-1 expenses incurred. First Dominion Capital Corp. (“FDCC”) acts as the Fund’s principal underwriter in the continuous public offering of the Fund’s shares. For the year ended August 31, 2010, FDCC received $898 in fees and commissions from the sale of Fund shares. Commonwealth Fund Services, Inc. (“CFSI”) is the Fund’s Transfer and Dividend Disbursing Agent. CFSI earned for its services, $10,177 for the period September 1, 2010 through December 31, 2010 and $32,709 for the year ended August 31, 2010. Commonwealth Fund Accounting (“CFA”) is the Fund’s Accounting agent. For its services, CFA earned $5,862 for the period September 1, 2010 through December 31, 2010 and $16,758 for the year ended August 31, 2010. Certain officers and/or an interested director of the Fund are also officers and/or director of FDCC, CSI, CSS, CFA and CFSI. NOTE 3-INVESTMENTS The cost of purchases and the proceeds from sales of securities other than short-term notes for the period September 1, 2010 through December 31, 2010, aggregated $1,291,112 and $36,909,350, respectively. NOTE 4-DISTRIBUTIONS TO SHAREHOLDERS AND TAX COMPONENTS OF CAPITAL Distributions from net investment income and realized gains, if any, are recorded on the ex-dividend date. Income distributions and capital gain distributions are determined in accordance with income tax regulations which may differ from accounting principles generally accepted in the United States of America. The tax character of distributions paid during the period ended December 31, 2010 and the year ended August 31,2010 was as follows: Period ended Year ended
